FILED
                             NOT FOR PUBLICATION
                                                                              NOV 29 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YILI YOU,                                        No.   19-72763

              Petitioner,                        Agency No. A215-855-306

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2021**
                                Pasadena, California

Before: BYBEE and BENNETT, Circuit Judges, and BATAILLON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
      Yili You, a native and citizen of the People’s Republic of China, petitions

for review of a Board of Immigration Appeals (BIA) decision dismissing her

appeal of an Immigration Judge (IJ) order denying claims for asylum, withholding

of removal, and relief under the Convention Against Torture (CAT).1 All factual

findings, including the IJ’s and BIA’s credibility findings, are reviewed for

substantial evidence. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000).

Under the substantial evidence standard, we “must uphold the agency

determination unless the evidence compels a contrary conclusion.”

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019); see also

Villavicencio v. Sessions, 904 F.3d 658, 663–64 (9th Cir. 2018) (as amended)

(“The BIA’s factual findings are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” (quoting Young v. Holder, 697

F.3d 976, 981 (9th Cir. 2018))). We have jurisdiction under 8 U.S.C. § 1252(a)(1),

and we deny the petition.

      Substantial evidence supports the agency’s adverse credibility

determination. The BIA found You not credible because of inconsistencies

between her interview with Customs and Border Patrol (CBP) upon her most



      1
       You has withdrawn her appeal from the denial of her application for relief
under CAT.
                                          2
recent entry into the United States, and her asylum application and testimony

before the IJ. During her interview with a CBP agent, You testified that her prior

entries into the United States were to “try[] to start up a fashion company,” “to find

some work opportunity in New York,” and to “[s]pend some time with [her]

boyfriend.” In her asylum application and testimony before the IJ, You claimed

she came to the United States because she was persecuted on account of her

religion in China and was “looking for the [sic] freedom of religion.” This

inconsistency was not trivial, but rather went to the heart of petitioner’s claim, her

reason for leaving China. See Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th

Cir. 2010) (explaining that it is of great weight when inconsistencies go to the heart

of the petitioner’s claim).

      You was given the chance to explain the inconsistency in her responses

regarding the purpose of her trips to the U.S. See Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011). But the IJ reasonably rejected You’s explanation that she did

not know asylum was available for her case at the time of her CBP interview. See

id. Without her testimony, You failed to establish her eligibility for asylum or

withholding of removal.

      PETITION DENIED.




                                           3